Citation Nr: 0127435	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  99-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for PTSD, currently 
evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from July 1981 to October 
1992.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from September 1998 and April 1999 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefits sought on appeal.

The Board observes that the veteran was scheduled to appear 
in November 2001 for a videoconference hearing before a 
Member of the Board.  Documentation accompanying the claims 
file establishes that the veteran failed to report for this 
hearing.  

The Board further notes that in several statements made by 
the veteran in connection with this appeal, the veteran has 
asserted that there may be a relationship between his 
substance abuse and his PTSD.  He has reported that he had 
been self-medicating his service-connected PTSD through the 
abuse of alcohol or other substances.  Essentially, the 
veteran has made a claim for VA compensation benefits for 
disability allegedly resulting from substance abuse, claimed 
as secondary to, or as a symptom of, his service-connected 
PTSD.  The Board has imposed a temporary stay on adjudication 
of these claims until final review is completed by the United 
States Court of Appeals for the Federal Circuit with respect 
to its decision issued on February 2, 2001, in Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In Allen, the 
Federal Circuit held that 38 U.S.C. § 1110 permits a veteran 
to receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
veteran's service-connected disability.  Essentially, the 
Federal Circuit held that section 1110 does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  When the Federal 
Circuit has completed its review of all actions and rehearing 
requests filed in that case and the decision becomes final, 
the Board will lift the stay and begin to adjudicate these 
claims, including the issue specifically raised in this 
particular case.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In an unappealed February 1995 decision, the RO denied 
service connection for a right hip condition.

3.  The evidence added to the record subsequent to the 
February 1995 rating decision, when viewed in the context of 
the entire record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The veteran's currently diagnosed right hip disorder is 
shown to have a nexus to service.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision denying entitlement to 
service connection for a right hip condition, is final.  
38 U.S.C.A. §§ 5103A, 5107(b), 7105 (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 20.302, 
20.1104 (2001).  

2.  The evidence received subsequent to the February 1995 
rating decision is new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for a right hip condition have been met.  
38 U.S.C.A. §§ 5108, 7105, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156 
(2001). 

3.  Avascular necrosis of the right hip was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 ("VCAA").  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001).  Implementing 
regulations for the VCAA were subsequently enacted.  The 
regulatory amendments were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a) which was effective 
August 29, 2001.  See 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  The VCAA 
and the accompanying regulations redefine the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Id.  While the VCAA does not serve as a basis to reopen a 
claim (unless new and material evidence is presented), the 
law does include an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his right hip claim, which included copies of 
the rating actions and a statement of the case mailed to the 
veteran in July 2000.  Under these circumstances, the Board 
finds that the case is ready for appellate review. 

The veteran essentially requests that the Board reopen his 
claim of entitlement for service connection for a right hip 
condition on the basis that he has submitted new and material 
evidence.  The Board observes that the veteran's claim of 
service connection for this disorder was first considered and 
denied by the RO in a February 1995 rating decision.  While 
the veteran did submit a timely notice of disagreement, he 
failed to submit a substantive appeal.  As a result, the 
February 1995 rating decision became final.  In January 1999 
the veteran requested that his claim for service connection 
be reopened.  Determining that new and material evidence had 
been submitted, the RO granted this request, but again denied 
service connection for a right hip condition.  The veteran 
disagreed with that decision and initiated this appeal.

As noted above, the RO adjudicated the issue of service 
connection with respect to the veteran's right hip claim.  
However, due to the finality of the February 1995 rating 
decision, the Board finds that the veteran's claim of service 
connection with respect to his right hip is more 
appropriately framed as set forth in the ISSUE portion of 
this decision.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the February 1995 
rating decision included service medical records and 
treatment records dated September and October 1994 from the 
VA Outpatient Clinic in Columbus, Ohio.  Upon consideration 
of this evidence, the RO determined that no nexus existed 
between the veteran's claimed right hip condition and his 
active service.  Accordingly, service connection was denied.

The evidence associated with the file subsequent to the 
February 1995 rating decision includes an operation report of 
a right hip ceramic hemarthroplasty performed in May 1995.  
Additionally, a VA report of hospitalization from April 1998 
until May 1998 is of record, along with VA outpatient 
treatment reports from September 1994, until March 2000.  
Furthermore, the evidence added to the file subsequent to 
February 1995 includes a statement from the veteran dated 
January 1999, a private treatment report from James R. 
Lessig, D.C., and an opinion statement from private physician 
Kenneth W. Chapman, M.D.   

The Board has reviewed the evidence of record, and for the 
reasons and bases set forth below, concludes that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for a right hip condition.  
38 C.F.R. § 3.156(a).

At the time of the February 1995 rating decision, there was 
no medical evidence of a causal relationship between the 
veteran's right hip condition and his active service.  Such 
evidence is now of record, in the form of a March 2000 letter 
from Dr. Chapman.  This letter expressed the opinion that the 
veteran's right hip condition, identified as avascular 
necrosis of the right hip, developed during the veteran's 
active service.  This letter is not cumulative and redundant 
of evidence already of record.  Moreover, this letter bears 
substantially upon the specific matter under consideration; 
namely, whether the veteran's right hip condition has any 
relation to service.  Therefore, this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the veteran has presented new and material 
evidence sufficient to reopen his claim of service connection 
for a right hip condition.

Having reopened the claim for service connection for a right 
hip condition, the Board must now consider whether the RO has 
fulfilled its duty to assist the veteran as required by the 
VCAA.  The Board observes that the veteran's service medical 
records are associated with the claims file, as well as 
private medical records dated from 1992 to 1994.  Moreover, 
VA outpatient treatment reports from September 1994 until 
March 2000 and VA report of hospitalization from April 1998 
until May 1998 are also of record.  Additionally, the file 
contains a treatment report from private physician James R. 
Lessig, D.C., as well as a letter from Kenneth W. Chapman, 
M.D.  Finally, as noted previously, the veteran was issued a 
statement of the case in July 2000, which set forth the basis 
for denial of his claim, and explained the evidence necessary 
to substantiate the claim.  The Board now finds that, based 
on the circumstances described above, the requirements under 
the VCAA have been satisfied and that this case is ready for 
further appellate review on the merits. 

As noted earlier, the veteran claims he is entitled to 
service connection for a right hip condition.  Service 
connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  See generally 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Moreover, service connection may be 
granted for any disease or disorder diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  In addition, certain chronic diseases 
such as arthritis may be presumed to have been incurred 
during service if it becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

Service medical records do not reveal any complaints of, or 
treatment for, a right hip disorder.  A review of these 
records shows that the veteran was injured in an October 1983 
explosion while serving in Beirut.  At the time of the 
explosion the veteran was admitted for medical treatment.  
This treatment pertained to facial trauma and did not 
indicate any right hip injury.  In the explosion, the veteran 
also apparently sustained trauma to the left upper extremity, 
bruises over his extremities and head, and lacerations over 
the anterior lower extremities.  

A private Patient Diagnostic Questionnaire completed in June 
1992 did not list hip problems among the veteran's chief 
complaints.  However, the following notation was made at the 
end of this report: "neck and mid back, occ H."  No 
treatment for a hip condition was rendered at that time.  On 
VA general medical examination in October 1992, the veteran 
did not report back or right hip pain.  Musculoskeletal 
examination was essentially negative at the time.  Another 
private medical questionnaire was completed several months 
subsequent to separation, in March 1993, in which neck and/or 
spine complaints were reported by the veteran. 

In a private treatment record dated in February 1994, the 
veteran complained of low back pain related to tow motor 
activities.  A March 1994 treatment report from James R. 
Lessig, D.C. indicated that the veteran complained of right 
hip and right sacroiliac pain.  The veteran's major complaint 
was of pain in his right hip and right sacroiliac associated 
with tow motor and "jumping off" activities.  The veteran 
also experienced right hip spasm and reported difficulty in 
climbing up steps.   It was noted that the veteran had 
undergone an earlier chiropractic adjustment in February 
1994, though it was not specified whether that earlier 
treatment pertained to the back, the right hip, or both.   

The veteran's complaints of right hip pain continued, as 
evidenced by a September 1994 report.  At this time, X-rays 
were taken which revealed a poorly defined lytic lesion in 
the head of the right femur.  It was opined by the medical 
examiner that this lesion might represent avascular necrosis, 
transient osteoporosis of the right hip, or possibly a 
neoplasm.  Degenerative joint disease of the right hip was 
diagnosed, and an MRI of the hips was recommended.  The 
medical evidence next shows that the veteran underwent a 
right hip ceramic hemarthroplasty in May 1995.  The operation 
report noted that the earlier diagnosis of avascular necrosis 
was confirmed by an MRI.  It was stated that the etiology of 
the avascular necrosis was unclear.  

More recently, the medical evidence continues to show 
consistent reports of pain regarding the veteran's right hip.  
In a VA report of hospitalization from April to May 1998, the 
veteran was noted as having chronic pain, status post right 
hip replacement.  There is further evidence that the veteran 
attended a pain clinic in May 1999.    

Also of record is a March 2000 letter from Dr. Chapman.  In 
this letter, Dr. Chapman reported that the veteran gave a 
history of developing pain which he originally thought 
originated in his back and radiated into the hip area 
approximately nine months after service.  The veteran 
apparently told Dr. Chapman that he was seen by chiropractors 
in 1993 who treated him with manipulation of the back 
although he continued to have problems.  Eventually X-rays 
were reportedly obtained of the right hip which revealed 
avascular necrosis of the right hip.  He was purportedly 
treated conservatively for a period of time, did not improve, 
and eventually underwent surgery in May 1995.  Dr. Chapman 
stated that, in his opinion, the veteran's avascular necrosis 
was the reason for the pain that the veteran experienced 
following service.  He found that it was extremely unlikely 
that the onset of the disease was during the nine month 
period from when the veteran was discharged until he first 
reported pain.  Dr. Chapman noted that based on the proximity 
between the onset of the veteran's pain and his separation 
from service, it was a medical certainty that the avascular 
necrosis had its inception during the veteran's active duty.  
In an April 2000, VA Form 9, the veteran reported that he 
took his chiropractic records dated from 1992 to 1994 and his 
VA treatment records to Dr. Chapman for his review prior to 
rendering his opinion.    

The Board has thoroughly reviewed the evidence of record, and 
concludes that the veteran's right hip disorder is causally 
related to his active duty, warranting a grant of service 
connection.  The evidence of record does show complaints 
relating to the neck and mid-back as early as June 1992.  
Further, it is clear that the veteran was receiving 
chiropractic treatment during the first post-service year 
although in June 1993, it appears that the complaints may 
have been related to the veteran's cervical spine.  Further, 
the Board finds the proximity of the complaints of low back 
pain documented in February 1994 to the veteran's discharge 
and to the chiropractic treatment received in that first 
post-service year to be significant.  The Board acknowledges 
that the veteran now contends that he had back pain nine 
months following service and that he did not realize that the 
pain was, in fact, due to a right hip problem.  The Board 
also acknowledges that the June 1992 and March 1993 private 
records do not entirely corroborate the veteran's statement 
that he had low back pain radiating into the hip at that 
time, although it is clear that he had complaints of neck and 
mid-back pain.  The evidence of record does reveal, however, 
that shortly following separation from service, the veteran 
did voice complaints of low back pain.  These complaints were 
documented in February 1994.  The veteran then sought 
treatment with chiropractor Dr. Lessig in March and April 
1994, during which time he was treated for back and right hip 
pain.  By September 1994, the veteran had been diagnosed with 
avascular necrosis of the right hip, which required surgery 
in May 1995.  Thus, there exists a consistent history of 
complaints and treatment, proximate in time to separation 
from service.  This history, when considered in conjunction 
with Dr. Chapman's medical opinion that it was a medical 
certainty that the veteran's avascular necrosis began during 
active duty, sufficiently establishes a nexus to service.

The Board acknowledges that when Dr. Chapman offered his 
opinion, the veteran had described a history in which back 
pain radiating into the hip began nine months following 
service, while the first documented post-service complaints 
of hip pain are not shown until the veteran was treated by 
Dr. Lessig in March 1994.  Thus, the veteran's first 
documented complaints of hip pain were made sixteen months 
following service.  However, Dr. Chapman apparently found it 
credible that the veteran's complaints of back pain made 
within that first post-service year were related to a later 
diagnosis of avascular necrosis of the right hip, and he 
concluded that it was likely that the veteran had the right 
hip disease process in service.  The Board notes the 
veteran's April and September 2000 statements that although 
he had the onset of pain approximately nine months following 
service, he initially presumed his problem to be a pinched 
nerve, and he did not immediately seek treatment.  The Board 
finds these statements to be credible in light of the 
chiropractic treatment provided in 1993 and 1994, the VA 
treatment beginning in September 1994 that eventually 
resulted in a diagnosis of a right hip disorder and surgery, 
and Dr. Chapman's nexus opinion.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the Board finds that the evidence of record supports the 
claim for service connection for avascular necrosis of the 
right hip.



ORDER

Service connection for avascular necrosis of the 
right hip is granted.  




		
S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

